DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 25, 30 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashimoto (JP 2004-231290 A) in view of Ackerman et al. (US 2010/0303390 A1, hereinafter Ackerman). 
 Regarding claim 23, Hashimoto teaches a storage bag, comprising: 
(a) a first side wall; 
(b) a second side wall connected to the first side wall so as to form an interior of the bag with an opening to the interior; 

(d) a second closure profile (Fig. 3) connected to the second side wall and positioned adjacent to the opening of the bag, the second closure profile having a top edge and including an interlocking member (3) that extends between a first end of the second closure profile and a second end of the second closure profile, the interlocking member of the second closure profile being configured to interlock with the interlocking member of the first closure profile, the second closure profile forming a lip (9) between the interlocking member and the top edge of the second closure profile, the second closure profile being configured such that the lip comprises a single, continuous web that consists of only (i) a first portion that extends a substantially constant distance H2 from the interlocking member to the top edge of the second closure profile along a portion of the length of the second closure profile starting from the first end, (ii) a second portion that extends a substantially constant distance H3 from the interlocking member to the top edge of the second closure profile along a portion of the length of the second 
Hashimoto fails to teach the first closure profile further comprising a second interlocking member that extends between the first side and the second side of the first closure profile and the second closure profile further comprising a second interlocking member that extends between the first side and the second side of the second closure profile, wherein the second interlocking member of the first closure profile is configured to interlock with the second interlocking member of the second closure profile.
Ackerman teaches a storage bag comprising: (a) a first side wall; (b) a second side wall connected to the first side wall so as to form an interior of the bag with an opening to the interior; (c) a first closure profile (70); and a second closure profile (72). Ackerman further teaches that it is known in the prior art to provide first and second closure profiles with respective first (74a, 74b) and second interlocking members (80a, 80b), wherein the first interlocking member of the second closure profile is configured to interlock with the first interlocking member of the first closure profile and the second interlocking member of the second closure profile is configured to interlock with the second interlocking member of the first closure profile (paragraphs 20-30 and FIG. 1-5) in order to provide the bag with a secondary means for ensuring that the bag is sealed. 
Accordingly, one having ordinary skill in the art at the time the invention was made would have found it obvious to modify the bag of Hashimoto by additionally providing each of the first and second closure profiles with a second interlocking member that extends between the first side and the second side of the first and second closure profiles and that are configured to interlock, as taught by Ackerman, in order to provide the bag with a secondary means for ensuring that the bag is sealed. 
Hoshimoto also fails to expressly teach the fourth portion gradually transitioning from H2 to H4, the fifth portion gradually transitioning from H3 to H4 and the center region extending along a portion of the length of the second closure profile that is greater than that of at least one of the first portion of the lip of the second closure profile and the second portion of the lip of the second closure profile due to the transition of the fourth portion of the lip of the second closure profile from H2 to H4 and the fifth portion of the lip of the second closure profile from H3 to H4.
However, Hoshimoto teaches that a portion of one of the lips which extends outwardly a greater distance than any other portion of either of the lips functions to form a part that is easy to pinch and to provide a user with a means for distinguishing and separating the lips from each other so as to promote easy, intuitive opening of the container and/or to provide a user with a visual means of determining where the container is to be opened. Further, Applicant has not disclosed that (1) the size/extent to which the center region extends with respect to the first and second portions of the lip of the second closure profile provides an advantage over the prior art, is used for a particular purpose, or solves a stated problem or that (2) the specific angle of the fourth portion and the fifth portion provides an advantage over the prior art, is used for a particular purpose, or solves a stated problem.
Therefore, absent persuasive evidence that (1) the size/extent to which the center region extends with respect to the first and second portions of the lip (i.e., a distance that is greater than that of at least one of the first portion of the lip of the second closure profile and the second portion of the lip of the second closure profile) and (2) the specific angle of the fourth portion and the fifth portion is critical, it would have been obvious and further an obvious matter of design choice to modify the center region and fourth and fifth portions of Hoshimoto to obtain the limitations as claimed. Furthermore, one having ordinary skill would have expected Applicant’s invention to perform equally well, function equivalently and provide the same benefits with (1) the center region extending along a portion of the length of the second closure profile that is equal to, greater than or even slightly smaller than that of at least one of the first portion of the lip of the second closure profile and the second portion of the lip of the second 
Regarding claim 25, Hoshimoto as modified by Ackerman teaches the bag of claim 23 above, wherein the distance H2 is about equal to the distance H3 (Hoshimoto: Fig. 3). 
Regarding claims 30 and 31, Hoshimoto as modified by Ackerman teaches the bag of claim 23 above, but fails to teach the first and second closure profiles further including a plurality of dimples provided between the first interlocking member and the second interlocking member of the first and second closure profiles, wherein the plurality of dimples of the first and second closure profiles provide at least one of a visual cue and a tactile feedback to a user when interlocking the first interlocking member of the first closure profile with the first interlocking member of the second closure profile and the second interlocking member of the first closure profile with the second interlocking member of the second closure profile.
However, Ackerman further teaches that it is additionally known in the prior art to provide the first and second closure profiles with a plurality of dimples (82/84) between the first interlocking member and the second interlocking member of the first and second closure profiles (paragraphs 20-30 and FIG. 1-5) in order to provide the bag with a tactile guide path for a user’s fingers. 
Accordingly, one having ordinary skill in the art at the time the invention was made would have found it obvious to modify the bag of Hoshimoto by additionally providing the first and second closure profiles with a plurality of dimples between the first interlocking member and the second interlocking member of the first and second closure profiles, as taught by Ackerman, in order to provide the bag with a tactile guide path for a user’s fingers.
Claims 26, 27 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoshimoto in view of Ackerman, as applied to claim 23 above, and further in view of Naya (US 5,369,847 A). 
Regarding claims 26 and 27, Hoshimoto as modified by Ackerman teaches the bag of claim 23 above, but fails to teach the bag further comprising (i) gripping ridges provided on a surface of the lip of the first closure profile that face the interior and the exterior of the bag and (ii) gripping ridges provided on a surface of the lip of the second closure profile that face the interior and the exterior of the bag. 
Naya teaches an analogous storage bag comprising a first side wall, a second side wall, a first closure profile (2’) including an interlocking member (4) and a lip (6), and a second closure profile (1’) including an interlocking member (3) and a lip (5), wherein the lips of the first and second closure profiles are configured to provide a visual cue to a user as to where to grasp the lips of the first and second closure profiles to impart a rolling motion to the lips of the first and second closure profiles and to thereby unseal the opening of the bag (Naya: column 2 lines 15-68, column 3 lines 1-16 and FIG. 1, 3). Naya further teaches that it is known and desirable in the prior art to provide gripping ridges (8-13) on a surface of the lip of the first closure profile that faces 
Accordingly, one having ordinary skill in the art at the time the invention was made would have found it obvious to modify the bag of Hashimoto by additionally providing gripping ridges on a surface of the lip of the first closure profile that faces the interior and the exterior of the bag and on a surface of the lip of the second closure profile that faces the interior and the exterior of the bag, as taught by Naya, in order to provide increased friction between a user’s fingers and the closure profile. 
Regarding claim 32, Hoshimoto as modified by Ackerman teaches the bag of claim 23 above, but fails to teach the distance H1 being greater than each of the distances H2 and H3. Naya teaches an analogous storage bag comprising a first side wall, a second side wall, a first closure profile (2’) including an interlocking member (4) and a lip (6), and a second closure profile (1’) including an interlocking member (3) and a lip (5), wherein the lip of the first closure profile extends a substantially constant distance H1 from the interlocking member to a top edge of the first closure profile and wherein the lip of the second closure profile includes a first portion that extends a substantially constant distance H2 from the interlocking member to a top edge of the second closure profile along a portion of the length of the second closure profile starting from the first end and a second portion that extends a substantially constant distance H3 from the interlocking member to the top edge of the second closure profile along a portion of the length of the second closure profile starting from the second end (Naya: 
Accordingly, one having ordinary skill in the art at the time the invention was made would have found it obvious to modify the bag of Hashimoto by configuring the distance H1 to be greater than each of the distances H2 and H3, as taught by Naya, such that lips of the first and second closure profiles are further distinguishable from each other along an entire length of each of the lips. 
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoshimoto in view of Ackerman and Naya, as applied to claim 26 above, and further in view of Miller (US 2008/0063325 A1).
Regarding claim 28, Hoshimoto as modified by Ackerman and Naya teaches the bag of claim 26 above, wherein the surface of the lip of the first and second closure profiles that faces the interior of the bag are provided with a texture (Naya: column 2 lines 15-68, column 3 lines 1-23 and FIG. 1-3), but fails to teach the texture on the surface of the lip of the first closure profile being different than the texture on the surface of the lip of the second closure profile. Miller teaches that gripping tabs (lips) are known in the prior art to comprise textures, colors, patterns of color or any other suitable appearance and may be the same or different in appearance and further teaches that gripping tabs that differ in appearance may more advantageously aid in distinguishing 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to alternatively configure the opening lips of Hoshimoto such that the texture on the surface of the lip of the first closure profile is different than the texture on the surface of the lip of the second closure profile, as taught by Miller, in order to form a bag having lips that further aid a user in distinguishing between the opening lips, particularly for those who would otherwise have a hard time seeing where the lips can be separated.
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoshimoto in view of Ackerman, as applied to claim 23 above, and further in view of Miller.
Regarding claim 29, Hoshimoto as modified by Ackerman teaches the bag of claim 23 above, but fails to teach at least a portion of the lip of the first closure profile being one of a different color and a different shade of color than at least a portion of the lip of the second closure profile. Miller teaches that gripping tabs (lips) are known in the prior art to comprise textures, colors, patterns of color or any other suitable appearance and may be the same or different in appearance and further teaches that gripping tabs that differ in appearance may more advantageously aid in distinguishing between the gripping tabs, particularly for those who would otherwise have a hard time seeing where the tabs can be separated (Miller: paragraphs 62, 65, 66).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to alternatively configure the opening lips of Hashimoto .
Response to Arguments
Applicant's arguments filed December 14, 2020 have been fully considered but they are not persuasive.
Applicant’s argument that Hashimoto fails to teach the fourth portion gradually transitioning from H2 to H4, the fifth portion gradually transitioning from H3 to H4 and the center region extending along a portion of the length of the second closure profile that is greater than that of at least one of the first portion of the lip of the second closure profile and the second portion of the lip of the second closure profile due to the transition of the fourth portion of the lip of the second closure profile from H2 to H4 and the fifth portion of the lip of the second closure profile from H3 to H4, is not persuasive. 
Hashimoto does fail to teach the gradual transition of the fourth and fifth portions and the size of the center region. However, Hoshimoto teaches that a portion of one of the lips which extends outwardly a greater distance than any other portion of either of the lips functions to form a part that is easy to pinch and to provide a user with a means for distinguishing and separating the lips from each other so as to promote easy, intuitive opening of the container and/or to provide a user with a visual means of determining where the container is to be opened. Further, Applicant has not disclosed that (1) the size/extent to which the center region extends with respect to the first and 
Therefore, absent persuasive evidence that (1) the size/extent to which the center region extends with respect to the first and second portions of the lip (i.e., a distance that is greater than that of at least one of the first portion of the lip of the second closure profile and the second portion of the lip of the second closure profile) and (2) the specific angle of the fourth portion and the fifth portion is critical, it would have been obvious and further an obvious matter of design choice to modify the center region and fourth and fifth portions of Hoshimoto to obtain the limitations as claimed. Furthermore, one having ordinary skill would have expected Applicant’s invention to perform equally well, function equivalently and provide the same benefits with (1) the center region extending along a portion of the length of the second closure profile that is equal to, greater than or even slightly smaller than that of at least one of the first portion of the lip of the second closure profile and the second portion of the lip of the second closure profile and with (2) the fourth portion and the fifth portion extending at a gradual angle or a steep angle, as such modifications would not alter any function of the second closure profile, the fourth and fifth portions or the center region, but rather would merely alter the appearance of the second closure profile, the fourth and fifth portions and the center region. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NINA K ATTEL/					/JES F PASCUA/ 
Examiner, Art Unit 3734			   	Primary Examiner, Art Unit 3734